OPINION
PER CURIAM.
This case has a long and somewhat tortured history. It was argued before the court en banc, along with two other cases which are being filed concurrently, Groner v. Kasmoch, No. 1628 C.D.2012, and Raap v. Waltz, No. 975 C.D.2012. All involve constitutional challenges to the law commonly known as the Private Road Act.1 The decisions in these cases will be issued concurrently, with this case designated as the lead opinion.
Timothy O’Reilly owns two parcels of land which were bisected in 1963 by the construction of 1-79, causing one portion of each parcel to become landlocked. O’Reilly obtained one parcel in 1973 and the other in 1986. After a nearby public road [Clubview Drive] running through the Hickory on the Green subdivision was accepted by Fayette Township in 2001, O’Reilly filed a petition under the Act to open a private road. . The road would provide access between his land and Clubview Drive, across the land of Hickory and another privately owned parcel lying between his and Hickory’s. The Hickory on the Green Homeowner’s Association filed preliminary objections challenging the constitutionality of the Act. It argued that the Act authorized takings that were unconstitutional because they were for private, not public, use.2 The Court of Common Pleas of Allegheny County overruled the objections, and this court affirmed in an opinion by [now President] Judge Pellegrini, finding ample public purpose in providing access to landlocked properties. In re Opening a Private Rd. (O’Reilly), 954 A.2d 57 (Pa.Cmwlth.2008) [O’Reilly I]. Our Supreme Court reversed and remanded for further review. In re Opening a Private Rd. (O’Reilly), 607 Pa. 280, 5 A.3d 246 (2010) [O’Reilly II ]. In reversing, our Supreme Court did not hold the Act to be facially unconstitutional, but rather clarified the “public purpose” standard. It began by noting that private road actions are not exercises of the police power, but takings which are subject to the same constitutional restrictions as takings under eminent domain.
*693Specifically, the Court emphasized that the applicable standard in this case was the one articulated in Middletown Township v. Lands of Stone, 595 Pa. 607, 939 A.2d 331 (2007): that takings must have a public purpose and that a public purpose exists only when the public is “the primary and paramount beneficiary” of the taking. O’Reilly II, 5 A.3d at 258 (citing Lands of Stone, 939 A.2d at 337). The Court remanded for consideration of whether, in this case, the public was the primary and paramount beneficiary. In remanding, our Supreme Court stated:
Perhaps the most compelling assertions advanced by Appellee [O’Reilly] lie in the purported interrelation between the Commonwealth’s initial exercise of its eminent domain power to construct an interstate highway-which apparently isolated Appellee’s property from access to public roads-and Appellee’s subsequent invocation of the PRA to restore access. In light of the course this appeal has taken, however, potentially relevant details (for example, whether Ap-pellee’s use of the PRA to restore access to the property was contemplated at the time the Commonwealth removed it, and whether Appellee acted with reasonable promptitude such that the two takings reasonably might be regarded as an interconnected course of events) are not well developed before this Court. Accordingly, we will return the matter to the Commonwealth Court to consider this and any remaining matters which have been raised and preserved for judicial review and which may bear on whether the public is fairly regarded as the primary and paramount beneficiary.
Id. at 258-59. On remand, this court held:
In examining the record, however, we are convinced that we do not have enough information to determine whether the public would be the primary and paramount beneficiary of the taking in this case. There are a number of reasons for this: this case is before us on appeal from preliminary objections, so there is no factual record; the parties’ pleadings did not specifically address the standard that our Supreme Court has now made clear applies; and there is nothing even in the pleadings relating to the issue of the highway condemnation raised by our Supreme Court.
We therefore will remand this case to the court of common pleas to hold a hearing, make findings of fact, and consider these issues. At this hearing, the court should consider not only evidence presented by the parties about the alleged highway taking that caused the parcel at issue to become landlocked, but also any other evidence relevant to determining who the primary and paramount beneficiary of the proposed taking would be.
In re Opening a Private Rd. (O’Reilly), 22 A.3d 291 (Pa.Cmwlth.2011) [O’Reilly III],
Following discovery and a hearing, the trial court focused primarily on the details suggested by our Supreme Court as possibly relevant and found, inter alia, that O’Reilly’s predecessors in title were compensated in the eminent domain proceedings for the fact that a portion of each parcel had become landlocked; that there is no evidence that, at the time of the taking, either these landowners or the Commonwealth contemplated landowner’s use of the Act to gain access to the landlocked parcels; use of the Act to obtain access was impractical until the construction of Clubview Drive; and O’Reilly did not present evidence of his intended use for the landlocked property. Common pleas concluded that, “the fact that a petition was not filed until 2004 is consistent with a conclusion that use of the Act was not contemplated at the time of the con*694demnation,” and that, although O’Reilly’s delay in invoking the Act was reasonable in light of the circumstances, the forty year delay was consistent with a conclusion “that the two events are not interconnected in the manner deemed by the Supreme Court to support a finding that the primary benefit” of the establishment of the private road was the public’s use of 1-79. Thus, common pleas held “although we find that the public at large would derive a benefit from the opening of the proposed private road that might equal the benefit conferred upon the Petitioner, the evidence does not support a finding that the public would be the ‘primary and paramount’ beneficiary.” (Opinion, March 5, 2013, at pp. 14, 16). Accordingly, common pleas sustained the preliminary objections and dismissed O’Reilly’s petition.
O’Reilly has now again appealed to this court. He argues that common pleas’ focus on the parties’ contemplation at the time of the taking and the forty year delay between the 1-79 construction and O’Reilly’s resort to the Act are immaterial. He points out that the delay was reasonable, given the change of ownership, the lack of need for prompt action because of the continuing availability of the Act, and because acquiring access under the Act became feasible only in 2001 after Clubhouse Drive was constructed and was accepted as a public road. He argues that it is undisputed that the property became landlocked solely by the exercise of eminent domain for the construction of 1-79, of which the public was clearly the primary and paramount beneficiary, and that should be the end of the inquiry. He relies on cases from other states which have not found the passage of time to be a bar to recovery under similar statutes, and on the opinion of the three judge panel of this court, later withdrawn, in Raap v. Waltz, (Pa.Cmwlth. No. 975 C.D.2012), filed March 15, 2013, rear-gument granted March 29, 2013.3
However persuasive we might find these arguments if we were writing on a clean slate, they must fail in light of the clear directive of our Supreme Court, which was aware of, but did not find sufficient public purpose in, the simple fact that a public project had caused the property to be landlocked in the first place. It suggested only that a public purpose might be found if the original taking and the use of the Act were an “interconnected course of events,” and cited as relevant factors both contemplation of resort to the Act by the parties at the time of the taking and the property owner’s “reasonable promptitude” in taking such action. Here, the trial court, in accordance with our remand instructions, gave the parties an opportunity to develop and present evidence on these and any other factors they deemed relevant. The court analyzed the very factors cited by our Supreme Court as relevant and found that O’Reilly had failed to meet his burden. We discern no error and, therefore, affirm its decision.

ORDER

AND NOW, this 27th day of August, 2014, the order of the Court of Common Pleas of Allegheny County in the above-captioned case is AFFIRMED.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891. Section 11 of the Private Road Act provides that a landowner may petition the court for the appointment of a board of viewers to evaluate a proposed private road that will connect a landowner’s property to a highway. 36 P.S. § 2731


. Specifically, the Association cited to the Fifth Amendment of the United States Constitution, which states, in part, "nor shall private property be taken for public use, without just compensation,” as well as Article I, Section I of the Pennsylvania Constitution, which provides:
All men are born equally free and independent, and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property and reputation, and of pursuing their own happiness.
In addition, the Association cited Article I, Section 10 of the Pennsylvania Constitution, which provides, in part: "nor shall private property be taken or applied to public use, without authority of law and without just compensation being first made or secured.”